

115 HRES 573 IH: Calling on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations based upon the two countries' common interests and the United States’ significant security interests in the region.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 573IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Stivers (for himself, Mr. Cohen, and Mr. Sessions) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the President to work toward equitable, constructive, stable, and durable
			 Armenian-Turkish relations based upon the two countries' common interests
			 and the United States’ significant security interests in the region.
	
 Whereas the United States has had longstanding, positive relations with both the Republic of Turkey and the Republic of Armenia, and it is in the national interest of the United States to promote improved relations between the countries;
 Whereas on October 10, 2009, the Foreign Ministers of Turkey and Armenia signed protocols to establish good neighborly relations and develop bilateral cooperation, including a joint study of their common history, at a ceremony that was attended and supported by representatives of the United States, France, and Russia; and
 Whereas attempts by the United States to support Turkish-Armenian dialogue and the normalization of diplomatic relations between the two countries have not been successful thus far: Now, therefore, be it
	
 That the House of Representatives calls on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations, based upon the two countries’ common interests and the United States’ significant security interests in the region.
		